91 F.3d 133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roosevelt TAYLOR, Jr., Plaintiff--Appellant,andCharles C. Atkins;  Reuben Barksdale, Sr.;  Mark Blain;Phillip Boyd;  Charles Clarke;  Jimmie Conner;  Robert L.Conner;  Johnny Dawson;  Thomas A. Elkins;  Donald W. Gary;David W. Head;  Dock W. Hill-Bey;  Xuan Ho;  Clarence E.Jones;  Paul Lee Martin;  Andre Mock;  Steve M. Perry;Ronald L. Porter;  David A. Richardson;  Earnest Russell-El;John D. Simpson;  Dennis M. Titus;  Greg Walker;  KennethA. Williamson;  John Womack;  Robert F. Alston;  GaryNewell;  David P. Selby;  Jesse M. Hale;  Terrance M. Seay, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants--Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Dennis Michael TITUS, Plaintiff--Appellant,andCharles C. Atkins;  Reuben Barksdale, Sr.;  Mark Blain;Phillip Boyd;  Charles Clarke;  Jimmie Conner;  Robert L.Conner;  Johnny Dawson;  Thomas A. Elkins;  Donald W. Gary;David W. Head;  Dock W. Hill-Bey;  Xuan Ho;  Clarence E.Jones;  Paul Lee Martin;  Andre Mock;  Steve M. Perry;Ronald L. Porter;  David A. Richardson;  Earnest Russell-El;Terrance M. Seay;  John D. Simpson;  Roosevelt Taylor, Jr.;Greg Walker;  Kenneth A. Williamson;  John Womack;  RobertF. Alston;  Gary Newell;  David P. Selby;  Jesse M. Hale, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Clarence E. JONES, Plaintiff-Appellant,andCharles C. Atkins;  Reuben Barksdale, Sr.;  Mark Blain;Phillip Boyd;  Charles Clarke;  Jimmie Conner;  Robert L.Conner;  Johnny Dawson;  Thomas A. Elkins;  Donald W. Gary;David W. Head;  Dock W. Hill-Bey;  Xuan Ho;  Paul LeeMartin;  Andre Mock;  Steve M. Perry;  Ronald L. Porter;David A. Richardson;  Earnest Russell-El;  Terrance M. Seay;John D. Simpson;  Roosevelt Taylor, Jr.;  Greg Walker;Kenneth A. Williamson;  John Womack;  Robert F. Alston;Gary Newell;  David P. Selby;  Dennis M. Titus;  Jesse M.Hale, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Terrance M. SEAY, Plaintiff-Appellant,andCharles C. Atkins;  Reuben Barksdale, Sr.;  Mark Blain;Phillip Boyd;  Charles Clarke;  Jimmie Conner;  Robert L.Conner;  Johnny Dawson;  Thomas A. Elkins;  Donald W. Gary;David W. Head;  Dock W. Hill-Bey;  Xuan Ho;  Clarence E.Jones;  Paul Lee Martin;  Andre Mock;  Steve M. Perry;Ronald L. Porter;  David A. Richardson;  Earnest Russell-El;John D. Simpson;  Roosevelt Taylor, Jr.;  Dennis M. Titus;Greg Walker;  Kenneth A. Williamson;  John Womack;  RobertF. Alston;  Gary Newell;  David P. Selby;  Jesse M. Hale, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants--Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.John David SIMPSON, Plaintiff-Appellant,andCharles C. Atkins;  Reuben Barksdale, Sr.;  Mark Blain;Phillip Boyd;  Charles Clarke;  Jimmie Conner;  Robert L.Conner;  Johnny Dawson;  Thomas A. Elkins;  Donald W. Gary;Jesse M. Hale;  David W. Head;  Dock W. Hill-Bey;  Xuan Ho;Clarence E. Jones;  Paul Lee Martin;  Andre Mock;  Steve M.Perry;  Ronald L. Porter;  David A. Richardson;  EarnestRussell-El;  Terrance M. Seay;  Roosevelt Taylor, Jr.;Dennis M. Titus;  Greg Walker;  Kenneth A. Williamson;  JohnWomack;  Robert F. Alston;  Gary Newell;  David P. Selby, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Gregory WALKER, Plaintiff-Appellant,andCharles C. Atkins;  Reuben Barksdale, Sr.;  Mark Blain;Phillip Boyd;  Charles Clarke;  Jimmie Conner;  Robert L.Conner;  Johnny Dawson;  Thomas A. Elkins;  Donald W. Gary;Jesse M. Hale;  Dock W. Hill-Bey;  Xuan Ho;  Clarence E.Jones;  Paul Lee Martin;  Andre Mock;  Steve M. Perry;Ronald L. Porter;  David A. Richardson;  Earnest Russell-El;Terrance M. Seay;  John D. Simpson;  Roosevelt Taylor, Jr.;Dennis M. Titus;  Kenneth A. Williamson;  John Womack;Robert F. Alston;  Gary Newell;  David P. Selby, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Robert Lee CONNER, Plaintiff-Appellant,andCharles C. Atkins;  Reuben Barksdale, Sr.;  Mark Blain;Phillip Boyd;  Charles Clarke;  Jimmie Conner;  JohnnyDawson;  Thomas A. Elkins;  Donald W. Gary;  Jesse M. Hale;David W. Head;  Dock W. Hill-Bey;  Xuan Ho;  Clarence E.Jones;  Paul Lee Martin;  Andre Mock;  Steve M. Perry;Ronald L. Porter;  David A. Richardson;  Earnest Russell-El;Terrance M. Seay;  John D. Simpson;  Roosevelt Taylor, Jr.;Dennis M. Titus;  Greg Walker;  Kenneth A. Williamson;John Womack;  Robert F. Alston;  Gary Newell;  David P.Selby, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Thomas Allen ELKINS, Plaintiff-Appellant,andCharles C. Atkins;  Reuben Barksdale, Sr.;  Mark Blain;Phillip Boyd;  Charles Clarke;  Jimmie Conner;  Robert L.Conner;  Johnny Dawson;  Donald W. Gary;  Jesse M. Hale;David W. Head;  Dock W. Hill-Bey;  Xuan Ho;  Clarence E.Jones;  Paul Lee Martin;  Andre Mock;  Steve M. Perry;Ronald L. Porter;  David A. Richardson;  Earnest Russell-El;Terrance M. Seay;  John D. Simpson;  Roosevelt Taylor, Jr.;Dennis M. Titus;  Greg Walker;  Kenneth A. Williamson;John Womack;  Robert F. Alston;  Gary Newell;  David P.Selby, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Ronald L. PORTER, Plaintiff-Appellant,andCharles C. Atkins;  Reuben Barksdale, Sr.;  Mark Blain;Phillip Boyd;  Charles Clarke;  Jimmie Conner;  Robert L.Conner;  Johnny Dawson;  Thomas A. Elkins;  Donald W. Gary;Jesse M. Hale;  David W. Head;  Dock W. Hill-Bey;  Xuan Ho;Clarence E. Jones;  Paul Lee Martin;  Andre Mock;  Steve M.Perry;  David A. Richardson;  Earnest Russell-El;  TerranceM. Seay;  John D. Simpson;  Roosevelt Taylor, Jr.;  DennisM. Titus;  Greg Walker;  Kenneth A. Williamson;  JohnWomack;  Robert F. Alston;  Gary Newell;  David P. Selby, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Charles CLARKE, Plaintiff-Appellant,andRoosevelt Taylor, Jr.;  Charles C. Atkins;  ReubenBarksdale, Sr.;  Mark Blain;  Phillip Boyd;  Jimmie Conner;Robert L. Conner;  Johnny Dawson;  Thomas A. Elkins;  DonaldW. Gary;  David W. Head;  Dock W. Hill-Bey;  Xuan Ho;Clarence E. Jones;  Paul Lee Martin;  Andre Mock;  Steve M.Perry;  Ronald L. Porter;  David A. Richardson;  EarnestRussell-El;  Terrance M. Seay;  John D. Simpson;  Dennis M.Titus;  Greg Walker;  Kenneth A. Williamson;  John Womack;Robert F. Alston;  Gary Newell;  David P. Selby;  Jesse M.Hale, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Jimmie CONNER, Plaintiff-Appellant,andCharles C. Atkins;  Reuben Barksdale, Sr.;  Mark Blain;Phillip Boyd;  Charles Clarke;  Robert Lee Conner;  JohnnyDawson;  Thomas A. Elkins;  Donald W. Gary;  Jesse M. Hale;David W. Head;  Dock W. Hill-Bey;  Xuan Ho;  Clarence E.Jones;  Paul Lee Martin;  Andre Mock;  Steve M. Perry;Ronald L. Porter;  David A. Richardson;  Earnest Russell-El;Terrance M. Seay;  John D. Simpson;  Roosevelt Taylor, Jr.;Dennis M. Titus;  Greg Walker;  Kenneth A. Williamson;John Womack;  Robert F. Alston;  Gary Newell;  David P.Selby, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Charles C. ATKINS, Plaintiff-Appellant,andReuben Barksdale, Sr.;  Mark Blain;  Phillip Boyd;  CharlesClarke;  Robert L. Conner;  Johnny Dawson;  Thomas A.Elkins;  Donald W. Gary;  Jesse M. Hale;  David W. Head;Dock W. Hill-Bey;  Xuan Ho;  Clarence E. Jones;  Paul LeeMartin;  Andre Mock;  Steve M. Perry;  Ronald L. Porter;David A. Richardson;  Earnest Russell-El;  Terrance M. Seay;John D. Simpson;  Roosevelt Taylor, Jr.;  Dennis M. Titus;Greg Walker;  Kenneth A. Williamson;  John Womack;  RobertF. Alston;  Gary Newell;  David P. Selby;  Jimmie Conner, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.Paul Lee MARTIN, Plaintiff-Appellant,andRoosevelt Taylor, Jr.;  Charles C. Atkins;  ReubenBarksdale, Sr.;  Mark Blain;  Phillip Boyd;  Charles Clarke;Jimmie Conner;  Robert L. Conner;  Johnny Dawson;  ThomasA. Elkins;  Donald W. Gary;  David W. Head;  Dock W.Hill-Bey;  Xuan Ho;  Clarence E. Jones;  Andre Mock;  SteveM. Perry;  Ronald L. Porter;  David A. Richardson;  EarnestRussell-El;  John D. Simpson;  Dennis M. Titus;  GregWalker;  Kenneth A. Williamson;  John Womack;  Robert F.Alston;  Gary Newell;  David P. Selby;  Jesse M. Hale;Terrance M. Seay, Plaintiffs,v.Donald R. GUILLORY, Warden Powhatan Correctional Center;William Welch, Hospital Administrator Prison Medical Unit;Leon M. Dixon, M.D., Prison Medical Unit;  David W. Barnes,M.D., Prison Medical Unit, Defendants-Appellees,andRonald Angelone, Director, Virginia Department ofCorrections;  Balvir L. Kapil, M.D., PrisonMedical Unit, Defendants.
Nos. 96-6477, 96-6500, 96-6503, 96-6498, 96-6501, 96-6504,96-6499, 96-6502, 96-6505, 96-6568, 96-6569,96-6618, 96-6729.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 9, 1996.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert E. Payne, District Judge.  (CA-95-744)
Roosevelt Taylor, Jr., Dennis Michael Titus, Clarence E. Jones, Terrance M. Seay, John David Simpson, Gregory Walker, Robert Lee Conner, Thomas Allen Elkins, Ronald L. Porter, Charles Clarke, Jimmie Conner, Charles C. Atkins, Paul Lee Martin, Appellants Pro Se.  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellants filed a complaint under 42 U.S.C. § 1983 (1988), claiming that their Eighth Amendment rights were violated because they were exposed to histoplasmosis.  The district court conducted a hearing and granted summary judgment in Appellees' favor for the reasons stated from the bench.  Appellants appeal from the court's order.  We have reviewed the record and the district court's statements from the bench.  The court properly found that Appellants failed to show that Appellees were deliberately indifferent to a risk of infection.  See Farmer v. Brennan, --- U.S. ----, 62 U.S.L.W. 4446, 4448-50 (U.S. June 6, 1994) (No. 92-7247).  Accordingly, we affirm on the reasoning of the district court.  Taylor v. Guillory, No. CA-95-744 (E.D.Va. Mar. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.